Filed 12/3/15 In re R.V. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


In re R.V., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                       G046961
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL034139)
         v.
                                                                       OPINION
R.V.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Deborah
C. Servino, Judge. Judgment reversed.
                   Cindy Brines, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Melissa Mandel, and
Kathryn Kirschbaum, Deputy Attorneys General for Plaintiff and Respondent.
                                             *               *               *
              Alleging the juvenile court erred by finding him competent to be
adjudicated under Welfare and Institutions Code section 602, minor R.V. appealed from
the court’s judgment declaring him a ward of the juvenile court and placing him on
probation. We affirmed the judgment, concluding minor bore the burden of proving his
incompetency and that substantial evidence supported the juvenile court’s determination
minor was competent to proceed. The California Supreme Court reversed our judgment,
holding (1) minor bore the burden of proving his incompetency, (2) the substantial
evidence standard of review applied to the juvenile court’s determination minor was
competent, and (3) “the weight and the character of the evidence of incompetency was
such that the juvenile court could not reasonably reject it.” (In re R.V. (2015) 61
Cal. 4th 181, 186, 201.) We therefore reverse the juvenile court’s judgment and remand
for further proceedings consistent with the Supreme Court’s opinion.




                                                 IKOLA, J.

WE CONCUR:



RYLAARSDAM, ACTING P. J.



THOMPSON, J.




                                             2